546 So. 2d 126 (1989)
Nathaniel JONES, Appellant,
v.
The STATE of Florida, Appellee.
No. 87-1227.
District Court of Appeal of Florida, Third District.
July 18, 1989.
Bennett H. Brummer, Public Defender and Harvey J. Sepler, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Charles M. Fahlbusch, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and BASKIN and FERGUSON, JJ.
PER CURIAM.
The defendant's conviction of possession of a firearm during an attempted first degree murder and aggravated assault is reversed as improperly duplicitous of his convictions of the substantive crimes of attempted first degree murder with a firearm and aggravated assault with a firearm. Mozqueda v. State, 541 So. 2d 777 (Fla. 3d DCA 1989); Evans v. State, 528 So. 2d 125 (Fla. 3d DCA 1988). Since the offenses occurred on October 19, 1986, this result is compelled by Carawan v. State, 515 So. 2d 161 (Fla. 1987), and is not affected by ch. 88-131 § 7, Laws of Fla, the amendment to section 775.021(4), Florida Statutes (1987) which became effective July 1, 1988. State v. Smith, 547 So. 2d 613 (Fla. 1989).
The convictions under review are otherwise affirmed.